Fourth Court of Appeals
                               San Antonio, Texas
                                      May 1, 2017

                                  No. 04-16-00636-CV

Kevin W. LILES, Bryan K. Harris, Stuart R. White, James L. Ray and Kyle D. Giacco (Cross-
                                       Appellees),
                                       Appellants

                                            v.

Maria Isabel Serna CONTRERAS as next friend and guardian of Samara Isabella Morales Serna
            and Samantha Isabel Morales Serna, Minor Children (Cross-Appellant),
                                         Appellees

                From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CVT001295 D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
    The joint motion to consolidate and extend appellees’ brief deadlines are hereby
GRANTED. Time is extended to May 22, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court